Citation Nr: 0636186	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected asbestosis, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The July 2002 rating decision granted service connection for 
asbestosis and assigned a noncompensable (zero percent) 
disability rating.  The veteran appealed.  

The veteran presented testimony and evidence at a RO hearing 
in April 2004.  
A transcript of the hearing is incorporated in the veteran's 
VA claims folder.
A December 2004 RO rating decision granted a 10 percent 
disability rating.
The veteran has not indicated that he is satisfied with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the Rating Schedule, the pending appeal as to that issue is 
not abrogated].

In an April 2006 decision, the Board remanded the claim to 
the Veterans Benefits Administration (VBA) for additional 
procedural development.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

The most recent VA physical examination of record is dated 
December 17, 2003.  The veteran's representative stated in an 
October 2006 Post-Remand Brief that the veteran's pulmonary 
examination is more than two years old and, citing Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), and Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), he argues that the 
last examination is too old to adequately evaluate the state 
of the veteran's condition.  

The Board does not agree with the veteran's representative 
that there is some arbitrary period of time after which an 
examination report becomes stale.  Rather, the need for a 
recent examination is dictated by the state of the evidence, 
in particular whether the evidence indicates that the 
disability is static (in which case no new examination may be 
required) or whether the condition appears to have recently 
become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].

In this case, the veteran submitted a statement received in 
May 2006 that stated he is "bothered with excess non 
productive coughing."  Although the veteran does not 
specifically indicate that his condition has worsened, his 
statement, taken in the most favorable light, could be 
interpreted to imply that his condition has worsened.

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991) [where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted].

Because the veteran's representative has argued the last 
physical examination of record is too old, and the veteran 
has indicated that his service-connected condition may have 
worsened, the Board finds that a current examination is 
necessary to reach a decision on this claim.  The board 
regrets the necessity of remanding this case once again, but 
as discussed above its remand is based exclusively on recent 
statement of both the veteran and his representative.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for an 
examination to determine the current 
nature and severity of his service-
connected asbestosis.  The claims folder 
should be made available to and reviewed 
by the examiner prior to the examination.  
The examination report should set forth 
all objective findings regarding the 
veteran's service-connected asbestosis.  
Appropriate pulmonary function testing 
should be conducted, and the results 
included in or attached to the report of 
examination.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claim of entitlement to increased 
rating for asbestosis.  If the benefits 
sought on appeal remain denied, in whole or 
in part, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





